Appellant's complaint in his motion resolves itself finally into the proposition that the trial court erred in failing to heed his objection to the court's charge in that the court in his charge allowed the jury to convict the appellant upon the mere fact of his guilt in the unlawful taking of the cattle in New Mexico from the original owners, and that he failed to further require in such charge that the jury must further believe that appellant, after such unlawful taking, brought said cattle into Gaines County, Texas. In answer to this contention we quote paragraph seven of the court's charge:
"Bearing in mind the foregoing instructions you are charged that, if you believe from the evidence in this case beyond a reasonable doubt, that the defendant, Clyde Kornegay on or about the 12th day of July, 1935, in the State of New Mexico, did then and there fraudulently take from the possession of G. F. Isaacs one or more head of cattle, the same being the corporeal personal property of the said G. F. Isaacs, without the consent of the said G. F. Isaacs, and with the intent to deprive the said G. F. Isaacs of the value of the same and to appropriate it to the use and benefit of him, the said Clyde Kornegay, and you further find beyond a reasonable doubt that the said Clyde Kornegay afterwards, to-wit: on or about the 12th day of July, 1935, did bring the aforesaid property into the said County of Gaines, State of Texas, you will find him guilty as charged in the indictment and assess his punishment at confinement in the penitentiary for a term of not less than two nor more than four years. If you do not so find, or, if you have a reasonable doubt thereof, you will acquit the defendant, Clyde Kornegay, and say by your verdict 'Not guilty'." *Page 426 
We are impressed with the correctness of our views expressed in the original opinion, and the motion is overruled.